Title: To James Madison from Elihu F. Marshall, 23 February 1820
From: Marshall, Elihu F.
To: Madison, James


                
                    Friend Madison
                    Saratoga Springs 23d. of 2 month 1820.
                
                I hope thou wilt excuse me for intruding on thee by sending thee a copy of the “American Tutor’s Assistant” and requesting thee to peruse it. I should not perhaps have done it had I not considered that thou art one that feelest interested in the Literature of the United States. Therefore wilt thou be pleased to examine the Book and send me thy sentiments thereon? By complying with the above request thou wilt very much oblige Thine &c
                
                    E. F. Marshall
                
            